Citation Nr: 1506204	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  11-10 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lower back disability.  


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from September 1994 to July 1998.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  Local jurisdiction of the matter is currently with the RO in St. Petersburg, Florida.  Subsequently, the Board remanded this matter for additional development in July 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist a claimant in the development of a claim.  A remand is necessary to obtain another medical opinion.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Veteran's service treatment records (STRs) show a history of treatment for lower back condition.  Particularly, the evidence in the STRs shows that the Veteran was treated numerous times between February and October 1995 for a lumbar strain.  Subsequent treatment notes through the Veteran's service indicate residual lower back pain or injury.  

In September 2014, VA afforded the Veteran a spine examination.  The examiner concluded that the Veteran's spine condition was "less likely as not etiologically related, in whole or in part, to the Veteran's active service."  As rationale, the examiner simply listed the treatment documents and dates within the Veteran's claims file that address the Veteran's back.  The Board concludes that VA has not provided an adequate examination with regard to the Veteran's claim of entitlement to service connection for the disability claimed.  The Court has held that instead of relying on a VA examiner's conclusory statements, the Board must return the opinion as inadequate because it fails to provide any analytical support for its conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the claims file, to include a copy of this remand, to a VA examiner other than the one who conducted the September 2014 examination/opinion.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any identified back disorder had onset during his active service or was caused by his active service.  The examiner must provide a thorough rationale to support any conclusion reached.  

2.  Then, readjudicate the issue of entitlement to service connection for a right shoulder disability. If any benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matters to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



